Citation Nr: 1204353	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-40 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with sacroiliitis (lumbar spine disability).

2.  Entitlement to an effective date earlier than May 9, 2008, for the grant of a 20 percent rating for lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to October 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction over the Veteran's claims files was subsequently transferred to the St. Petersburg, Florida RO.  


FINDINGS OF FACT

1.  Throughout the period of this claim, the Veteran's lumbar spine disability has been manifested by limited forward flexion to 50 degrees, and without ankylosis or incapacitating episodes lasting more than 4 weeks.  

2.  The Veteran filed a claim for an increased rating for his lumbar spine disability, which was received at the RO on May 9, 2008; however, he received VA treatment for his lumbar spine disability on March 12, 2008, and the evidence does not show that the increase in severity of the disability warranting a 20 percent rating occurred after March 12, 2008.

3.  It is not factually ascertainable prior to March 12, 2008, that the Veteran's lumbar spine disability was manifested by limitation of forward flexion to 60 degrees or less; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes lasting at least 2 weeks in the previous 12-month period.  




CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria for an effective date of March 12, 2008, but not earlier, for a 20 percent rating for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157(a), 3.400(o), 4.7, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a May 2008 letter, prior to the September 2008 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in June 2008.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2011) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2011).  Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest as prescribed by a physician and treatment by a physician.   

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Earlier Effective Date

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC12-98 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability. 

Service connection for the Veteran's lumbar spine disability was granted in a June 2006 rating decision.  He was assigned a 10 percent rating, effective from October 14, 2005.  The Veteran was informed of this decision that same month, and did not appeal the rating assigned.  In addition, no new and material evidence was received within the appeal period.  He filed his current request for increase in May 2008.  

On March 12, 2008, the Veteran was seen at the VA Medical Center for complaints of back pain.  He reported being unable to sit in class and was requesting an excuse for class.  The VA physician authorized him one week off from classes, and prescribed him 3 days of flat bed rest.  

Later in March 2008, an  X-ray study revealed normal findings with the exception of mild right sacroiliitis.  In April 2008, the Veteran underwent X-rays of his lumbar spine, which revealed maintained lumbar lordosis.  His vertebral bodies and intervertebral spaces the posterior elements appeared essentially normal.  There was no evidence of compression fracture or dislocation noted.  The radiologist indicated that this was essentially a normal examination.  The Veteran had undergone an MRI in April 2008 during which he was diagnosed as having multilevel facet degeneration.  

The Veteran was afforded a VA examination in June 2008, and he reported constant low back pain.  He described it as sharp and achy, with radiation into the left lower extremity.  He reported using a cane to help relieve pain while walking, and any prolonged walking, sitting, standing, or physical activity increased his pain.  The Veteran advised that he had periods of flare-ups in the form of severe back pain and stiffness.  He stated that during periods of flare-ups, he is unable to get out of bed at least twice a month, drive, or walk.  He reported that these flare-ups occur following prolonged activity or sitting and last for four days.  He stated he was currently unemployed.  He denied any bowel, bladder, or other associated dysfunctions. 

Physical examination revealed an altered gait with a limp to the left, difficulty squatting, and moderate paraspinal tenderness over the lower lumbar region.  There were no postural abnormalities or fixed deformities found, and the examiner noted the Veteran had symmetry in appearance and in the rhythm of spinal motion.  The Veteran was extremely guarded of his lumbar spine.  Range of motion testing revealed forward flexion to 50 degrees, with moderate limitation due to pain.  Extension was to 15 degrees, left and right lateral flexion was to 15 degrees in each direction, and left and right lateral rotation was to 15 degrees in each direction-all with moderate limitation due to pain.  The examiner noted increased weakness, guarding, and coordination of his lumbar spine with repetitive motion, but he did not have additional loss of degrees of range of motion following repetitive testing.  

Neurological examination was listed as grossly intact.  The examiner indicated that the Veteran's sensory and motor examinations were within normal limits.  There was no evidence of muscle atrophy, and he had normal muscle tone, strength, and deep tendon reflexes.  X-rays of the spine revealed mild, right sacroiliitis.  MRI of the spine revealed L3-4 mild, facet joint arthropathy, L4-5 facet joint arthropathy, and L5-S1 mild, facet joint arthropathy.  The examiner's impression was multilevel facet degeneration, with a normal EMG study.  There was no evidence of sensory or motor peripheral neuropathy, nor was there evidence of motor lumbar radiculopathy.  The examiner diagnosed the Veteran as having degenerative disc disease of the lumbar spine with sacroiliitis.  

A review of subsequent VA outpatient treatment records shows occasional treatment for complaints of back pain.  There was, however, no additional doctor prescribed bed rest, nor was there any evidence of treatment for neurological manifestations associated with his low back disability. 

After reviewing the record, the Board concludes that the date of receipt of claim for purposes of determining the proper effective date for the 20 percent rating is March 12, 2008, the date of the Veteran's VA treatment for low back pain.  Although the specific information required to substantiate the presence impairment qualifying for a 20 percent rating was not documented until the June 2008 VA examination performed in response to the claim, the Board notes that the evidence does not affirmatively show that the increase in severity occurred after March 12, 2008.  Therefore, with resolution of reasonable doubt in the Veteran's favor, the Board concludes that a 20 percent rating is warranted from March 12, 2008.  The Veteran has contended that the 20 percent rating should be effective from April 29, 2008, the date of the MRI report.  The Veteran has not contended and there is no basis in the record for assigning an effective date earlier than March 12, 2008.

Also upon review of the evidence above, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his service-connected lumbar spine disability.  The pertinent medical evidence does not show forward flexion of the lumbar spine limited to 30 degrees or less, favorable ankylosis of the thoracolumbar spine, or incapacitating episodes of at least 4 weeks in any 12-month period pertinent to the claim.  Indeed, there is one VA outpatient treatment record reflecting doctor prescribed bed rest, and this was specifically limited to 3 days.  There are no other clinical records reflecting any doctor prescribed bed rest.  Although the Veteran has claimed tingling and pain radiating from his back to his left lower extremity, there is no clinical evidence reflecting a diagnosis of any neurological manifestations related to his lumbar spine disability.  This was confirmed by the findings noted in the June 2008 VA examination. 

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA and statements made to medical providers.  

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than that currently awarded.  In this regard, the Board recognizes the Veteran contentions that he is unable to do all the activities he could do previously, and sometimes he is unable to get out of bed, but such episodes are not considered "incapacitating episodes" as defined by the rating criteria.  

At no point during the pendency of the claim have the criteria for a rating in excess of 20 percent for the Veteran's lumbar spine been met.  Accordingly, a "staged rating" is not warranted.  

The Board has considered whether additional compensation is warranted under the DeLuca factors.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  In this case, VA the examiner specifically found no additional limitation of function due to pain, weakness, fatigability or incoordination even after repetitive motion.  The Board concludes that a higher rating based on those factors is not warranted.

The Board has also considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim for a rating in excess of 20 percent because the preponderance of the evidence is against the claim.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not claimed and there is no indication in the evidence that he is unemployable due solely to the service-connected low back disability.  Moreover, the Veteran is already entitled to a 100 percent scheduler rating and was previously awarded a TDIU.  Thus, the issue of entitlement to TDIU is not a component of the issue on appeal.  


							(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 20 percent for service-connected lumbar spine disability is denied. 

An effective date of March 12, 2008, for the award of a 20 percent rating for a lumbar spine disability is granted, subject to the criteria applicable to the payment of monetary benefits.



	                        ____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


